Exhibit 10.75

HANSEN MEDICAL, INC.

April 22, 2011

Michael MacKinnon

Dear Mike:

You and Hansen Medical, Inc. (the “Company”) entered into an offer letter dated
as of January 14, 2011 (the “Offer Letter”). In order to clarify your annual
commission opportunity, you and the Company agree that Section 3 of the Offer
Letter is hereby amended and restated in its entirety as follows:

3.    Commissions. You are eligible to receive a maximum of $175,000 in annual
commissions at plan. These commissions are dependent on achieving overall sales
goals, and will be paid quarterly. The goals applicable to your commissions may
be based on sales of the Company’s products and/or services, bookings, revenues,
deferred revenue, profits, margin, procedures performed, number of units sold,
physicians trained or any other sales, revenue or profit-based metrics. Your
commission opportunity may be expressed as a percentage of one or more of the
foregoing metrics (with or without any threshold or maximum), in relation to
increases in one or more of the foregoing metrics and/or as a bonus if a stated
goal is achieved.

Except as expressly set forth above, the Offer Letter will remain in effect
without change. You may indicate your agreement with this amendment of the Offer
Letter by signing and dating the enclosed duplicate original of this letter
agreement and returning it to me. This letter agreement may be executed in two
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same instrument.

 

Very truly yours,

HANSEN MEDICAL, INC.

By:

 

    /s/ Peter Osborne

Title:

 

 Interim CFO

 

Accepted and agreed to:

/s/ Michael MacKinnon

Michael MacKinnon

Dated: May 4, 2011